TOWNSEND, District Judge.
The merchandise in question is a dentifrice. Congress prior to 1897 had always included dentifrices in the same paragraph with the term “toilet preparations.” In the act' of 1897 it used the term “toilet preparations” as a class to cover the various other articles, such as dentifrices, which had been specifically enumerated in.prior tariff acts. The merchandise herein was assessed for duty, under paragraph 2 of said act, as a “toilet preparation in which alcohol is used,” at 60 cents a pound and 45 per cent, ad valorem; and the importer protested, claiming that it was dutiable at 55 cents per pound, as a “medicinal preparation in which alcohol is used,” under the provisions of paragraph 67 of said act. While the evidence is insufficient to show that this is in fact a medicinal preparation, it abundantly supports the finding of the board that it is a toilet preparation; and their decision affirming the classification of the collector of customs is therefore affirmed.